DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on September 24, 2021.  Claims 1-26 and 31-36 are amended.  Claims 27-30 are cancelled.  Claims 37-42 are new.  Claims 1-26 and 31-42 are pending in the case.  Claims 1 and 40 are the independent claims.  
This action is final.

Applicant’s Response
In the Amendment filed on September 24, 2021, Applicant amended the claims and provided arguments in response to the rejections of the claims under 35 USC 102 and 103 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejections of the claims under 35 USC 102 and 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues, with respect to amended claim 1, that Loganathan does not disclose or suggest “any testing instruction generator that provides a user interface for allowing a user to input an image associated with a product, wherein the image is to be utilized by the processing unit as a reference image when performing testing of a product.”  With respect to new claims 37-42, Applicant argues that Loganathan does not disclose or suggest the features newly-recited in those claims, including obtaining an image capture of part of a screen as the image associated with the product, obtaining the image based on a user-defined area in a screen, storing the image in association with a task, an image-capturer configured to capture images to form a video indicating a sequence of actions performed by the product testing device based on the product testing instructions, the video including time bar with markings indicating events resulting from testing of the product, or automatically clicking a button after text is automatically typed in a text field.
Applicant’s arguments are persuasive, and the previous grounds of rejection are withdrawn.  However, new grounds of rejection are provided below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “testing instruction generator configured to provide a user interface…” and “processing unit configured to execute the electronic file…perform testing…” in claims 1-36, “script generator configured to generate a script” in claim 6, and “tracker configured to track an interaction of the product testing device” in claim 31.  Additional such claim limitations are “processing unit configured to execute an electronic file…perform testing…” and “image-capturer configured to capture images to form a video…” in claims 40 and 41. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 41 is objected to because of the following informalities:  The claim recites dependency on claim 39, when perhaps dependency upon claim 40 was intended.  Appropriate correction is required.
Examiner notes that claim 41 is interpreted as depending on claim 40 instead of claim 39, in view of its recitation of “the video,” which is recited in claim 40, but not in claim 39.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 40 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mevorach et al. (US 20180210814 A1).
With respect to claim 40, Mevorach teaches an electronic product testing system, comprising: 
a product testing device having a processing unit configured to execute an electronic file to perform testing of a product based on product testing instruction in the electronic file (e.g. paragraph 0019, Fig. 1, system for software user interface performance testing including test server 110 comprising test scripts 112, functional test tools 114; test scrip 112 tailored to particular devices, apps, functions, or features to be tested; paragraph 0020, mobile devices 130, 140 including test instrumentation software and apps under test; paragraph 0024, Fig. 2, user interface test system including test scripts, test functional tools, and video analysis software; paragraph 0025, test scripts control what tests are run, including telling test tools which app on which device to test, which functions or features to test, etc.; specifying app feature to test, and when to start and stop recording of screen video; paragraph 0026, app states indicated in test scripts; paragraph 0031, test software; paragraph 0035, instrumenting computer on which app will be tested, customizing it for test scripts/functional test tools; paragraph 0036, test script specifying instructions performed by functional test tools for testing and recording the app under test; i.e. the system performs testing of applications according to testing instructions in a test script file
an image-capturer configured to capture images to form a video, wherein the video indicates a sequence of actions performed by the product testing device based on the product testing instruction, and a result of one or more of the actions performed by the product testing device (e.g. paragraph 0020, test instrumentation software able to cause recording of UI of app under test such as by recording the display screen of the mobile device as video data; paragraph 0023, recorded video of UI of app under test send from mobile devices to test server or video analysis server; analyzing changes in video recording; paragraph 0024, Fig. 2, video analysis software; paragraph 0025, start/stop recording of screen video; paragraph 0027, output capture and detection including capturing all or a portion of device’s display screen as a still or moving image; paragraph 0029, evaluating changes in video captured from screen of app under test; paragraphs 0036-0037, recording what is displayed on mobile device screen as video; paragraph 0054, video timelines; video created during test process; i.e. the system creates video recordings of application testing performed in accordance with instructions specified in the test script file, where the application testing includes a sequence of actions to be performed in the application); 
wherein the processing unit is configured to perform testing of the product by simulating human actions based on the product testing instruction in the electronic file (e.g. paragraph 0027, simulation of input to app under test from human user; input simulation during execution of test script; simulating clicking of a button in app UI; paragraph 0032, test app simulating user input; paragraph 0037, test script testing function or feature of app by instructing functional test tools to launch app under test; functional test tools may then specify starting app feature to be tested by navigating UI of the app under test; OS instrumentation tools specify simulating user selection of buttons and menu selections of app UI; i.e. the testing of the application in accordance with the test script file instructions includes simulation of human user interactions with the application user interface).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Mevorach in view of Rivas-Micoud et al (US 20130215279 A1).
With respect to claim 41, Mevorach teaches all of the limitations of claim 40 as previously discussed and further teaches wherein the video includes a time line indicating events resulting from the testing of the product performed by the processing unit (e.g. paragraph 0054, Fig. 7, video timeline representing results of test process including sequence of images from video created during the test process; images rated as an estimate of perceived visual completion of the task or feature being tested for each of the image samples; first image may correspond to the time when the recording started and just before or simultaneous with the start of execution of the feature being tested; last image may be image corresponding to when video analysis determined visual changes were completed for the app testing process; i.e. the recorded app testing video may include a time line which indicates events in the testing including at least the beginning of testing and the completion of testing).  Mevorach does not explicitly disclose that the time line is a time bar with markings indicating the events.  However, Rivas-Micoud teaches that the time line is a time bar with markings indicating the events (e.g. paragraph 0015, testing of websites, webpages, software applications, etc.; capturing video of tester device’s screen during test; paragraph 0022, Fig. 6, user interface including screenshot video playback area 612 and playback progress bar 616; UI 610 shows point of interest flag 618 that indicates a point of interest in the tester video currently being displayed in areas 612 and 614; UI also shows current point of interest flag 620 indicating playback has been paused; paragraphs 0025-0026, Fig. 8, UI 810 for viewing playback of video test results with points of interest, including screenshot video playback area 812, playback progress bar 816, and three points of interest flags 818, 820, and 822; when progress of video playback reaches time corresponding to timestamp shown in point of interest flag, text comment/annotation of that point of interest displayed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Mevorach and Rivas-Micoud in front of him to have modified the teachings of Mevorach (directed to techniques for evaluating/testing software systems, including recording video of testing processes), to incorporate the teachings of Rivas-Micoud (directed to creating and displaying points of interest in video test results) to include the capability for the system to display the application test video timeline as a time bar including markings indicating events within the video.  One of ordinary skill would have been motivated to perform such a modification in order to provide a way to identify and playback on demand the most important or interesting portions of test results for a particular test as described in Rivas-Micoud (paragraph 0004-0005).
Claims 1, 5-16, 20-22, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan (US 20150278075 A1) in view of Pustovit et al. (US 20130275946 A1).
With respect to claim 1, 
a testing instruction generator configured to provide a user interface for generating an electronic file, the electronic file containing product testing instruction (e.g. paragraph 0029, Fig. 1, apparatus 10 for conducting automated test including hardware and software for receiving user input and generating a test case template based on the user input; paragraphs 0033-0034, generating test case template by receiving selection by user; user interface presented on display 50 for receiving input from user, where the user input is used to generate a test case template; user interface 100 configured in form of table with rows representing each step of test to be executed and columns specifying details of each step of the test to be executed; paragraph 0040, test case template is generated by receipt of user input via user interface 100 may comprise a sequence of test steps; See also paragraph 0047 and Fig. 12 step 200, and user interfaces of Figs. 3-6); and 
a product testing device having a processing unit configured to execute the electronic file to perform testing of a product based on the product testing instruction in the electronic file (e.g. paragraph 0029, Fig. 1, apparatus 10 for conducting automated test including hardware and software for converting test case template into a script that is readable by automated test software; apparatus may be embodied as chip/chip set; paragraphs 0030-0031, apparatus 10 may comprise at least one processor 20 configured to execute instructions stored in memory 30; paragraph 0041, once test case template has been generated, test case template used to create automated testing script; paragraph 0042, instructions defined in keyword library form link between test case template provided in keyword format by user and automated testing script expected by automated test software 160 for executing the automated test; see also paragraph 0047 and Fig. 12 step 210); 
wherein the processing unit is configured to perform testing of the product by simulating human actions based on the product testing instruction in the electronic file (e.g. paragraph 0002, functional testing software used to simulate user’s interaction with application; paragraph 0025, testing automated through use of functional testing software that simulates user’s interaction with application; paragraph 0041, automated testing software 160, which is stored in memory 30 of apparatus 11 as shown in Fig. 2, using created automated testing script to carry out automated test; paragraph 0043, automated test executed in response to driver script entered by user which specifies where key function library presides, where the test case template is stored, and instructions to execute the test; see also paragraph 0047 and Fig. 12 step 220; paragraph 0049, executing automated test).
Loganathan does not explicitly disclose wherein the user interface provided by the testing instruction generator is configured to allow a user to input an image associated with the product for use by the processing unit as a reference image when the processing unit performs the testing of the product.  However, Pustovit teaches wherein the user interface provided by the testing instruction generator is configured to allow a user to input an image associated with the product for use by the processing unit as a reference image when the processing unit performs the testing of the product (e.g. paragraph 0028, receiving test case description data including images, pictures, screen shots, etc.; test case description data including screen shots of application being tested; paragraph 0029, user interacting with input forms to easily enter test case description data, test case description data file; paragraph 0030, test case description data file including table with rows, including test step rows having images/text which describe instructions for testing the application, as shown in Figs. 5A-C; paragraph 0031, table including pass criteria, as that screen content must conform to reference images in order to pass the test; paragraph 0038, test suites including test instructions, reference images, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan and Pustovit in front of him to have modified the teachings of Loganathan (directed to conducting automated tests), to incorporate the teachings of Pustovit (directed to software application test development process automation) to include the capability for the system to receive, from a user via the user interface, test case description data including screenshots/images to be used as reference images during testing of the software application.  One of ordinary skill would have been motivated to perform such a modification in order to allow users to quickly generate test cases without extensive understanding of the test harness and with minimal programming skills as described in Pustovit (paragraph 0017).
With respect to claim 5, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed, and Loganathan further teaches wherein the processing unit comprises an interpreter configured to interpret the e.g. paragraph 0029, Fig. 1, apparatus 10 for conducting automated test including hardware and software for converting test case template into a script that is readable by automated test software; paragraph 0041, converting test case template into automated testing script readable by automated testing software 160 based on instructions in keyword function library; paragraph 0042, keyword function library includes data that describes to automated testing software how to read the test case template, such that the test case template is understood as though it were written in the scripting language used by the automated testing software; instructions provide a link between test case template provided by user and automated testing script expected by automated testing software i.e. the system includes functionality for interpreting the test case template, which includes testing instructions, using a keyword function library, in order to generate test scripts).
With respect to claim 6, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed, and Loganathan further teaches the system further comprising a script generator configured to generate a script based on the product testing instruction in the electronic file (e.g. paragraph 0029, Fig. 1, apparatus 10 for conducting automated test including hardware and software for converting test case template into a script that is readable by automated test software; paragraph 0041, converting test case template into automated testing script).
With respect to claim 7, Loganathan in view of Pustovit teaches all of the limitations of claim 6 as previously discussed, and Loganathan further teaches wherein the processing unit is configured to run the script for testing the product (e.g. paragraph 0041, automated testing software 160, which is stored in memory 30 of apparatus 11 as shown in Fig. 2, using created automated testing script to carry out automated test; paragraph 0043, automated test executed in response to driver script entered by user which specifies where key function library presides, where the test case template is stored, and instructions to execute the test; see also paragraph 0047 and Fig. 12 step 220; paragraph 0049, executing automated test).
With respect to claim 8, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed, and Loganathan further teaches wherein the user interface comprises a graphical user interface providing a first set of items and a second set of items for user- selection, wherein the first set of e.g. paragraph 0034, user interface configured in table with rows representing each test step and columns specifying details; details include object class 104, object name 106 of object to be acted upon, the action 108 to be taken, etc.; paragraph 0035, selecting from plurality of object classes as shown in Fig. 3; paragraph 0037, selecting object name from plurality of object names for object to be acted upon as shown in Figs. 7A-B; paragraph 0036, selecting available test action from plurality of test actions as shown in Fig. 4).
With respect to claim 9, Loganathan in view of Pustovit teaches all of the limitations of claim 8 as previously discussed, and Loganathan further teaches wherein one of the action identifiers identifies an action to be performed by the product testing device, and one of the object identifiers identifies an object on which the action is to be performed by the product testing device (e.g. paragraph 0034, details include object class and object name of object to be acted upon and action to be taken; paragraph 0036, providing object name for object to be acted upon; paragraph 0038, user selecting from available test actions in UI based on selected object class; see Fig. 6 showing completed test case template which illustrates, for example, a test step number 3 for performing a “click” action on a “btnADMIN” object; see also Figs. 8A-B as described in paragraph 0038, which list available test actions for each object class which provide the source for drop down menus in UI 100).
With respect to claim 10, Loganathan in view of Pustovit teaches all of the limitations of claim 8 as previously discussed, and Loganathan further teaches wherein one of the action identifiers identifies a click action, a fill action, a type action, a press key action, a hover action, a dropdown select action, a checkbox check action, a checkbox uncheck action, a refresh action, a navigate action, a new tab action, a close tab action, a scroll action, a drag and drop action, or a click and hold action (e.g. paragraphs 0034, 0038, action to be taken 108, where Figs. 4, 6, and 8A-B all show examples of actions to be taken including a “click” action).
With respect to claim 11, Loganathan in view of Pustovit teaches all of the limitations of claim 8 as previously discussed, and Loganathan further teaches wherein one of the object identifiers identifies a button, a field, a dropdown menu, a dropdown option, a link, an icon, a checkbox, a header, a window, a text, a e.g. paragraphs 0034-0035, object class 104 and object name 106, where Figs. 3, 6, and 8A-B shows that object classes and associated object names include “Webbutton,” “WebCheckbox,” “WebCombo,” “WebEdit,” “WebElement,” “WebImage,” “WebLabel,” “WebTable,” “WebLink,” “WebList,” “WebMenu,” “WebRadio,” etc., each of which comprises at least a user interface element, i.e. which may be acted upon using a “click” action or another action).
With respect to claim 12, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed, and Loganathan further teaches wherein the product testing instruction in the electronic file has a data structure that associates an action identifier with a corresponding object identifier (e.g. paragraph 0033, generating test case template by receiving selection by user of object class to be tested and receiving selection by user of test action based on selected object class; paragraph 0034, user interface configured in table with rows representing each test step and columns specifying details; details include object class 104, object name 106 of object to be acted upon, the action 108 to be taken, etc.; paragraph 0035, selecting from plurality of object classes as shown in Fig. 3; paragraph 0037, selecting object name from plurality of object names for object to be acted upon as shown in Figs. 7A-B; paragraph 0036, selecting available test action from plurality of test actions as shown in Fig. 4; paragraph 0038, completed test case template shown in Fig. 6; i.e. as shown in the structure of the completed test case template of Fig. 6, the structure of the file includes associations of object classes and names with actions to be performed on those objects).
With respect to claim 13, Loganathan in view of Pustovit teaches all of the limitations of claim 12 as previously discussed, and Loganathan further teaches wherein the action identifier identifies an action to be performed by the product testing device, and the object identifier identifies an object on which the action is to be performed by the product testing device (e.g. paragraph 0033, generating test case template by receiving selection by user of object class to be tested and receiving selection by user of test action based on selected object class; paragraph 0034, user input to interface is used to generate test case template; details include object class and object name of object to be acted upon and action to be taken; paragraph 0036, providing object name for object to be acted upon; paragraph 0038, completed test case template shown in Fig. 6; user selecting from available test actions in UI based on selected object class; see Fig. 6 showing completed test case template which illustrates, for example, a test step number 3 for performing a “click” action on a “btnADMIN” object; see also Figs. 8A-B as described in paragraph 0038, which list available test actions for each object class which provide the source for drop down menus in UI 100; as shown in the structure of the completed test case template of Fig. 6, the structure of the file includes associations of object classes and names with actions to be performed on those objects).
With respect to claim 14, Loganathan in view of Pustovit teaches all of the limitations of claim 12 as previously discussed, and Loganathan further teaches wherein the action identifier identifies a click action, a fill action, a type action, a press key action, a hover action, a dropdown select action, a checkbox check action, a checkbox uncheck action, a refresh action, a navigate action, a new tab action, a close tab action, a scroll action, a drag and drop action, or a click and hold action (e.g. paragraph 0033, generating test case template by receiving selection by user of object class to be tested and receiving selection by user of test action based on selected object class; paragraphs 0034, 0038, user input to interface is used to generate test case template; completed test case template shown in Fig. 6; action to be taken 108, where Figs. 4, 6, and 8A-B all show examples of actions to be taken including a “click” action; i.e. as shown in the structure of the completed test case template of Fig. 6, the structure of the file includes action identifiers including at least a “click” action).
With respect to claim 15, Loganathan in view of Pustovit teaches all of the limitations of claim 12 as previously discussed, and Loganathan further teaches 15. The system of claim 12, wherein the object identifier identifies a button, a field, a dropdown menu, a dropdown option, a link, an icon, a checkbox, a header, a window, a text, a modal, or an user interface element (e.g. paragraph 0033, generating test case template by receiving selection by user of object class to be tested and receiving selection by user of test action based on selected object class; paragraphs 0034-0035, user input to interface is used to generate test case template; object class 104 and object name 106; completed test case template shown in Fig. 6; i.e. where Figs. 3, 6, and 8A-B shows that object classes and associated object names include “Webbutton,” “WebCheckbox,” “WebCombo,” “WebEdit,” “WebElement,” “WebImage,” “WebLabel,” “WebTable,” “WebLink,” “WebList,” “WebMenu,” “WebRadio,” etc., each of which comprises at least a user interface element, i.e. which may be acted upon using a “click” action or another action; as shown in the structure of the completed test case template of Fig. 6, the structure of the file includes associations of object identifiers indicating at least UI element types).
With respect to claim 16, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed, and Loganathan further teaches the system further comprising a non-transitory medium storing the electronic file in association with an identity of the product (e.g. paragraphs 0043-0045, location where the completed test case template is stored; Fig. 2 shows application under test 190, test case template data 60, and local files 180 all residing in memory 30, where local files 180 further include settings required for execution of the test such as login information for the application under test 190, URL of the application under test, etc.; therefore, the test case template and an identify of the application under test (such as the application itself, its URL, etc.) are stored together in memory and therefore associated).
With respect to claim 20, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed, and Loganathan further teaches wherein the processing unit is configured to test multiple features of the product based on the product testing instruction in the electronic file (e.g. paragraph 0006, test case template comprises a sequence of test steps; paragraph 0038, in first step, user selecting test action “Login”; in other steps of the test where other objects classes are selected, other available actions selected, as shown in completed test case template depicted in Fig. 6; paragraph 0039, user specifying test data for one or more steps of the test; action to determine whether object is in a particular state such as whether a web element exists; paragraph 0041, automated testing software using created automated testing script to carry out automated test; paragraph 0043, automated test executed in response to driver script entered by user which specifies where key function library presides, where the test case template is stored, and instructions to execute the test; see also paragraph 0047 and Fig. 12 step 220; paragraph 0049, executing automated test; i.e. as shown in the completed test case template shown in Fig. 6, a first step of the template tests a Login feature, a third step tests a click action on a “btnADMIN” WebElement feature, a sixth step tests whether a “titFaxNumbers” WebElement feature exists, etc.).
With respect to claim 21, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed, and Loganathan further teaches wherein the processing unit is configured to test a first feature of the product based on the product testing instruction in the electronic file (e.g. paragraph 0006, test case template comprises a sequence of test steps; paragraph 0038, in first step, user selecting test action “Login”; in other steps of the test where other objects classes are selected, other available actions selected, as shown in completed test case template depicted in Fig. 6; paragraph 0039, user specifying test data for one or more steps of the test; action to determine whether object is in a particular state such as whether a web element exists; paragraph 0041, automated testing software using created automated testing script to carry out automated test; paragraph 0043, automated test executed in response to driver script entered by user which specifies where key function library presides, where the test case template is stored, and instructions to execute the test; see also paragraph 0047 and Fig. 12 step 220; paragraph 0049, executing automated test; i.e. as shown in the completed test case template shown in Fig. 6, different steps of the test case template testing various features, including a first feature, such as a first step of the template testing a Login feature or a third step testing a click action on a “btnADMIN” WebElement feature, etc.).
With respect to claim 22, Loganathan in view of Pustovit teaches all of the limitations of claim 21 as previously discussed, and Loganathan further teaches wherein the processing unit is also configured to test a second feature of the product based on product testing instruction in another electronic file (e.g. paragraph 0006, test case template comprises a sequence of test steps; paragraph 0038, in first step, user selecting test action “Login”; in other steps of the test where other objects classes are selected, other available actions selected, as shown in completed test case template depicted in Fig. 6; paragraph 0039, user specifying test data for one or more steps of the test; action to determine whether object is in a particular state such as whether a web element exists; paragraph 0041, automated testing software using created automated testing script to carry out automated test; paragraph 0043, automated test executed in response to driver script entered by user which specifies where key function library presides, where the test case template is stored, and instructions to execute the test; see also paragraph 0047 and Fig. 12 step 220; paragraph 0049, executing automated test; i.e. as shown in the completed test case template shown in Fig. 6, different steps of the test case template testing various features, including a second feature, such as a third step testing a click action on a “btnADMIN” WebElement feature or a sixth step testing whether a “titFaxNumbers” WebElement feature exists, etc.).
With respect to claim 35, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed, and Loganathan further teaches wherein the product comprises a web page, a web site, a computer application, a mobile device application, or a processor application (e.g. paragraphs 0023, computer application examples; paragraph 0025, testing user interface functionality by identifying objects in the application user interface or a web page).
With respect to claim 36, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed, and Loganathan further teaches wherein the processing unit is configured to perform machine-based testing of the product (e.g. paragraph 0002, functional testing software used to simulate user’s interaction with application; paragraph 0025, testing automated through use of functional testing software that simulates user’s interaction with application; paragraph 0041, automated testing software 160, which is stored in memory 30 of apparatus 11 as shown in Fig. 2, using created automated testing script to carry out automated test; paragraph 0043, automated test executed in response to driver script entered by user which specifies where key function library presides, where the test case template is stored, and instructions to execute the test; see also paragraph 0047 and Fig. 12 step 220; paragraph 0049, executing automated test; i.e. automated testing is performed by the hardware/software of the apparatus—a machine—instead of the human user).
With respect to claim 37, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed, and Pustovit further teaches wherein the user interface provided by the testing instruction generator is configured to obtain an image-capture of a part of a screen as the image associated with the product (e.g. paragraph 0028, receiving test case description data including images, pictures, screen shots, etc.; test case description data including screen shots of application being tested; paragraph 0029, user interacting with input forms to easily enter test case description data, test case description data file; paragraph 0030, test case description data file including table with rows, including test step rows having images/text which describe instructions for testing the application, as shown in Figs. 5A-C; paragraph 0031, table including pass criteria, as that screen content must conform to reference images in order to pass the test; paragraph 0038, test suites including test instructions, reference images, etc.; i.e. where a screen shot of the application being tested provided by a user as test case description data through an input form is analogous to an image capture of a part of a screen obtained via user interface).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan and 
With respect to claim 38, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed, and Pustovit further teaches wherein the user interface provided by the testing instruction generator is configured to obtain the image based on a user-defined area in a screen (e.g. paragraph 0028, receiving test case description data including images, pictures, screen shots, etc.; test case description data including screen shots of application being tested; paragraph 0029, user interacting with input forms to easily enter test case description data, test case description data file; paragraph 0030, test case description data file including table with rows, including test step rows having images/text which describe instructions for testing the application, as shown in Figs. 5A-C; paragraph 0031, table including pass criteria, as that screen content must conform to reference images in order to pass the test; paragraph 0038, test suites including test instructions, reference images, etc.; i.e. where the user providing a screen shot via the interface is an act, by the user, of defining/designating the area of the application screen depicted in the screen shot as the image to be used for testing, where this image is obtained via the interface/forms utilized by the user).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan and Pustovit in front of him to have modified the teachings of Loganathan (directed to conducting automated tests), to incorporate the teachings of Pustovit (directed to software application test development process automation) to include the capability for the system to receive, from a user via the user interface, test case description data including screenshots/images of at least a part of the tested application’s screens to be used as reference images during testing of the software application.  One of ordinary skill would have been motivated to perform such a modification in order to allow users to quickly generate test cases without 
With respect to claim 39, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed, and Pustovit further teaches wherein the image is stored in association with a task to be performed by the product testing device (e.g. paragraph 0028, receiving test case description data including instructions for executing functions of application during testing, images, pictures, screen shots, etc.; test case description data including screen shots of application being tested; paragraph 0029, user interacting with input forms to easily enter test case description data, test case description data file; file containing instructions of particular test case that should be executed; paragraph 0030, test case description data file including table with rows, including test step rows having images/text which describe instructions for testing the application, as shown in Figs. 5A-C; paragraph 0031, table including pass criteria, as that screen content must conform to reference images in order to pass the test; paragraph 0032, analyzing/parsing test case description data to generate test suites; paragraph 0033, extracting images from test case description data and saving in database 220, where images may subsequently be associated with/incorporated into generated test suites; paragraph 0036, extracting test case data including test steps and saving in file; paragraph 0037, using generated test cases to generate test suites; paragraph 0038, test suites including test instructions, reference images, etc.; paragraph 0039, executing portion of software application being tested and running test suites on the software application; i.e. where the extracted reference image is stored in association with test steps within a test suite, which is analogous to storing the image in association with a task to be performed by a testing device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan and Pustovit in front of him to have modified the teachings of Loganathan (directed to conducting automated tests), to incorporate the teachings of Pustovit (directed to software application test development process automation) to include the capability for the system to receive, from a user via the user interface, test case description data including screenshots/images of at least a part of the tested application’s screens to be used as reference images during testing of the software application, and to store the reference images in association with test steps to be performed on the application as a test suite.  One of ordinary skill would have been motivated to perform such a modification in order to allow users .
Claims 2, 3, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan in view of Pustovit, further in view of Gauf et al. (US 10678666 B1).
With respect to claim 2, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed.  Although Loganathan generally teaches that the automated testing software can conduct testing by performing desired actions such as a mouse click (e.g. paragraph 0025), Loganathan does not explicitly disclose wherein the processing unit is configured to move a cursor without input from a cursor control.  However, Gauf teaches wherein the processing unit is configured to move a cursor without input from a cursor control (e.g. col. 13 lines 24-32, workers 832 developed to carry out test manager automation; workers available for test include GUI Workers 838; col. 14 lines 21-32, GUI Workers 838 performing interactions with display of system under test, including move mouse to coordinate action which allows users to specify x,y coordinate on the screen to move the mouse cursor to, move mouse to image action allowing users to specify image on the screen to move the mouse cursor to).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan, Pustovit, and Gauf in front of him to have modified the teachings of Loganathan (directed to conducting automated tests) and Pustovit (directed to software application test development process automation), to incorporate the teachings of Gauf (directed to implementing automated test and retest procedures in a virtual test environment) to include the capability for the system to move a cursor without receiving a user cursor control input, such as from a mouse or other input device (i.e. using a GUI worker function for moving a mouse cursor to a coordinate specified by the user, such as in a test step of Loganathan).  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability for users such as manual testers to automate test procedures without the users having to be software developers, in the form of a highly scalable solution having improved customization and configuration and 
With respect to claim 3, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed.  Although Loganathan generally teaches that the processing unit is configured to perform click actions on objects (e.g. paragraph 0025, automated testing software designed to perform desired actions in user interface, such as mouse click; Figs, 6 and 8A-B, indicating that a “click” action may be performed with respect to various user interface objects), Loganathan does not explicitly disclose that this is a selection of an object without input from a cursor control.  However, Gauf teaches wherein the processing unit is configured to make a selection of an object without input from a cursor control (e.g. col. 13 lines 24-32, workers 832 developed to carry out test manager automation; workers available for test include GUI Workers 838; col. 14 lines 21-28, GUI Workers 838 performing interactions with display of system under test, including mouse click coordinate action which invokes mouse action at specified coordinate, mouse click image action which involves a mouse action on a specific image, anchor image action which involve a mouse click on an image found in a specified area of the display).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan, Pustovit, and Gauf in front of him to have modified the teachings of Loganathan (directed to conducting automated tests) and Pustovit (directed to software application test development process automation), to incorporate the teachings of Gauf (directed to implementing automated test and retest procedures in a virtual test environment) to include the capability for the system to perform a selection of a displayed object on the screen without receiving a user cursor control input, such as from a mouse or other input device (i.e. using a GUI worker function for performing a mouse click/selection action on a location or object specified by the user, such as in a test step of Loganathan).  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability for users such as manual testers to automate test procedures without the users having to be software developers, in the form of a highly scalable solution having improved customization and configuration and which is easily extensible to allow for implementation of additional enhancements and features on demand as described in Gauf (col. 3 lines 41-67).
With respect to claim 17, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed. Although Loganathan teaches performing an action to determine whether an object is in a particular state, such as existing on the screen (e.g. paragraph 0039), Loganathan does not explicitly disclose wherein the product testing device is configured to check if an element is visible after the processing unit performs a testing action.  However, Gauf teaches wherein the product testing device is configured to check if an element is visible after the processing unit performs a testing action (e.g. col. 13 lines 24-32, workers 832 developed to carry out test manager automation; workers available for test include GUI Workers 838; col. 14 lines 21-2 and 40-43, GUI Workers 838 performing interactions with display of system under test, including verify image action which provides capability that an image is found on the display and wait for image action which provides capability to wait for an image to appear on the display; Fig. 13, showing that in a test flow made up of a plurality of steps, after performing a first step of either left double clicking image 1310 or left clicking calculator option 1322, a wait for image step is performed 1312 which may result in either pass 1314 or fail 1316, where performing an action to wait for an image to appear following a previous action and then determining that the action has passed is indicative of checking if the image/element is visible after performing a testing action).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan, Pustovit, and Gauf in front of him to have modified the teachings of Loganathan (directed to conducting automated tests) and Pustovit (directed to software application test development process automation), to incorporate the teachings of Gauf (directed to implementing automated test and retest procedures in a virtual test environment) to include the capability for the system to perform an action to verify that an element, such as an image, is displayed on the screen, or an action to wait for an element, such as an image, to appear on the screen, and determining that the action is performed successfully (passed), thereby determining that the element/image is visible on the screen.  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability for users such as manual testers to automate test procedures without the users having to be software developers, in the form of a highly scalable solution having improved customization and configuration and which is easily extensible to allow for implementation of additional enhancements and features on demand as described in Gauf (col. 3 lines 41-67).
With respect to claim 18, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed.  Loganathan does not explicitly disclose wherein the product testing device is configured to check if an element is not visible after the processing unit performs a testing action.  However, Gauf teaches wherein the product testing device is configured to check if an element is not visible after the processing unit performs a testing action (e.g. col. 13 lines 24-32, workers 832 developed to carry out test manager automation; workers available for test include GUI Workers 838; col. 14 lines 21-2 and 40-43, GUI Workers 838 performing interactions with display of system under test, including verify image action which provides capability that an image is found on the display and wait for image action which provides capability to wait for an image to appear on the display; Fig. 13, showing that in a test flow made up of a plurality of steps, after performing a first step of either left double clicking image 1310 or left clicking calculator option 1322, a wait for image step is performed 1312 which may result in either pass 1314 or fail 1316, where performing an action to wait for an image to appear following a previous action and then determining that the action has failed is indicative of checking if the image/element is not visible after performing a testing action).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan, Pustovit, and Gauf in front of him to have modified the teachings of Loganathan (directed to conducting automated tests) and Pustovit (directed to software application test development process automation), to incorporate the teachings of Gauf (directed to implementing automated test and retest procedures in a virtual test environment) to include the capability for the system to perform an action to verify that an element, such as an image, is displayed on the screen, or an action to wait for an element, such as an image, to appear on the screen, and determining that the action is not performed successfully (failed), thereby determining that the element/image is not visible on the screen.  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability for users such as manual testers to automate test procedures without the users having to be software developers, in the form of a highly scalable solution having improved customization and configuration and which is easily extensible to allow for implementation of additional enhancements and features on demand as described in Gauf (col. 3 lines 41-67).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Loganathan in view of Pustovit, further in view of Gauf, further in view of Garipov (US 20170052766 A1).
With respect to claim 23, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed.  Loganathan does not explicitly disclose wherein the testing instruction generator comprises a control for allowing a user to view the product testing instruction in plain language or view the product testing instruction in a programming format.  However, Gauf teaches wherein the testing instruction generator comprises a control for allowing a user to view the product testing instruction in plain language or view the product testing instruction in a programming format (e.g. col. 10 lines 57-67, describing user interface 600 of Fig. 6, panel 610 provides test steps, canvas 612 illustrates test flows, which may include a collection of test steps or actions; col. 12 lines 42-45, describing Fig. 8, canvas 830 provides workspace on which use may construct models to represent execution flow).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan, Pustovit, and Gauf in front of him to have modified the teachings of Loganathan (directed to conducting automated tests) and Pustovit (directed to software application test development process automation), to incorporate the teachings of Gauf (directed to implementing automated test and retest procedures in a virtual test environment) to include the capability to provide UI views of both a plain language view of test instructions and a programming format view of test instructions.  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability for users such as manual testers to automate test procedures without the users having to be software developers, in the form of a highly scalable solution having improved customization and configuration and which is easily extensible to allow for implementation of additional enhancements and features on demand as described in Gauf (col. 3 lines 41-67).
Loganathan and Gauf do not explicitly disclose that the control allows a user to select between viewing the product testing instruction in plain language or viewing the product testing instruction in a programming format.  However, Garipov teaches that the control allows a user to select between viewing the product testing instruction in plain language or viewing the product testing e.g. paragraph 0243, providing flowchart language for use in testing and reviewing code since it is much easier for a human to read than endless files of software; paragraph 0267, writing code directly into code value of object in flow chart or using EZ coding container and inserting appropriate operators; both code value object and EZ coding object area available and program allows switching between a simple “natural language” and an “all-objects” view).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan, Pustovit, Gauf, and Garipov in front of him to have modified the teachings of Loganathan (directed to conducting automated tests), Pustovit (directed to software application test development process automation), and Gauf (directed to implementing automated test and retest procedures in a virtual test environment), to incorporate the teachings of Garipov (directed to integrated software development environments, systems, methods, and memory models, including testing) to include the capability for the user to switch between the plain language view of test instructions and the programming format view of test instructions.  One of ordinary skill would have been motivated to perform such a modification in order to provide the code in a format that is easier for a human to read and to enhance testing of code as described in Gauf (paragraphs 0243, 0258).
Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan in view of Pustovit, further in view of Luan et al. (US 20150363300 A1).
With respect to claim 31, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed.  Loganathan does not explicitly disclose the system further comprising a tracker configured to track an interaction of the product testing device with the product.  However, Luan teaches the system further comprising a tracker configured to track an interaction of the product testing device with the product (e.g. paragraph 0014, video recordings of software under test/software test videos; video scanner analyzing software test video for indications of user action such as visual indicator corresponding to user action; paragraph 0016, when user action is performed, metadata including operations and operation parameters are generated; paragraph 0020, video recorder records video of display interface of software under test to capture user actions performed by quality assurance engineer while testing software; paragraph 0021, video recorder superimposes or overlays visual indicators on UI of software under test captured in test video to indicate when/where user actions are performed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan, Pustovit, and Luan in front of him to have modified the teachings of Loganathan (directed to conducting automated tests) and Pustovit (directed to software application test development process automation), to incorporate the teachings of Luan (directed to generating software test scripts from video) to include the capability for the system to track user tester interactions with the testing device while performing manual testing of the software product.  One of ordinary skill would have been motivated to perform such a modification in order to increase the efficiency of testing and debugging software as described in Luan (paragraph 0059).
With respect to claim 32, Loganathan in view of Pustovit teaches all of the limitations of claim 31 as previously discussed.  Loganathan does not explicitly disclose wherein the tracker is configured to track a movement of a cursor operated by the testing device. However, Luan teaches wherein the tracker is configured to track a movement of a cursor operated by the testing device (e.g. paragraph 0014, user actions include mouse actions such as mouse move, mouse drag, etc.; paragraph 0021, video recorder placing visual indicators in video indicating user actions; green x representing holding left mouse button down and dragging the mouse cursor; paragraph 0022, generating operation parameter metadata including position or location on screen of user action, such as coordinates of mouse cursor).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan, Pustovit, and Luan in front of him to have modified the teachings of Loganathan (directed to conducting automated tests) and Pustovit (directed to software application test development process automation), to incorporate the teachings of Luan (directed to generating software test scripts from video) to include the capability for the system to track user tester interactions with the testing device while performing manual testing of the software product, including movement and positioning of the mouse cursor.  One of ordinary skill would have been 
With respect to claim 33, Loganathan in view of Pustovit teaches all of the limitations of claim 31 as previously discussed.  Loganathan does not explicitly disclose wherein the tracker is configured to track a selection of a tab, a selection of a button, a selection of an icon, a selection of a text, or any combination of the foregoing, by the testing device. However, Luan teaches wherein the tracker is configured to track a selection of a tab, a selection of a button, a selection of an icon, a selection of a text, or any combination of the foregoing, by the testing device (e.g. paragraph 0014, user actions include mouse actions such as mouse down, mouse up, etc.; paragraph 0015, recognizing GUI controls, buttons, text, fields, etc., on which to perform specified user actions; matching user interface control of interest; paragraph 0021, performing mouse click, placing visual indicator at location where mouse click performed; mouse click on user interface feature of software under test indicted by visual indicator/red circle; i.e. the system tracks human tester inputs to the tested product, including user selection inputs on user interface objects such as clicking a mouse on a GUI control, button, field, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan, Pustovit, and Luan in front of him to have modified the teachings of Loganathan (directed to conducting automated tests) and Pustovit (directed to software application test development process automation), to incorporate the teachings of Luan (directed to generating software test scripts from video) to include the capability for the system to track user tester interactions with the testing device while performing manual testing of the software product, including user interactions selecting displayed user interface objects such as GUI controls, buttons, fields, etc..  One of ordinary skill would have been motivated to perform such a modification in order to increase the efficiency of testing and debugging software as described in Luan (paragraph 0059).
With respect to claim 34, Loganathan in view of Pustovit teaches all of the limitations of claim 31 as previously discussed.  Loganathan does not explicitly disclose wherein the tracker is configured to track a text input by the testing device. However, Luan teaches wherein the tracker is configured to track a text input by the testing device (e.g. paragraph 0014, user actions include keyboard events; paragraph 0016, operation parameter metadata describing a keyboard actions including character codes, etc.; paragraph 0022, generating operation parameter metadata including keyboard input, such as text character or string by the user and the location where received).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan, Pustovit, and Luan in front of him to have modified the teachings of Loganathan (directed to conducting automated tests) and Pustovit (directed to software application test development process automation), to incorporate the teachings of Luan (directed to generating software test scripts from video) to include the capability for the system to track user tester interactions with the testing device while performing manual testing of the software product, including user interactions using a keyboard such as text inputs.  One of ordinary skill would have been motivated to perform such a modification in order to increase the efficiency of testing and debugging software as described in Luan (paragraph 0059).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Loganathan in view of Pustovit, further in view of Scoda (US 20180165258 A1).
With respect to claim 19, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed.  Loganathan does not explicitly disclose wherein the product testing device is configured to check if a specified page has loaded after the processing unit performs a testing action.  However, Scoda teaches wherein the product testing device is configured to check if a specified page has loaded after the processing unit performs a testing action (e.g. paragraph 0051, Fig. 3 step 302, determining whether execution of automated test scripts has resulted in loading of new web page, such as a home page of a web site; paragraph 0053, determining that execution of automated test script has not resulted in loading of web page; paragraph 0060, determining that another new web page has been loaded as a result of execution of automated test script; selection of link in menu of web page 500 can result in loading of new web page 700).
.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan in view of Pustovit, further in view of Gillaspie (US 20170031808 A1).
With respect to claim 24, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed.  Loganathan and Pustovit do not explicitly disclose wherein the processing unit is configured to:
obtain a first image that is associated with the testing of the product, wherein the first image is based on a completion of a first task performed during a product testing; and
determine whether wat least a part of the first image matches the reference image.
However, Gillaspie teaches wherein the processing unit is configured to:
obtain a first image that is associated with the testing of the product, wherein the first image is based on a completion of a first task performed e.g. paragraph 0079, step 100, starting automated test, running test description comprising multiple lines of instructions to be executed to carry out steps of the test; paragraph 0081, step 102, receiving GUI images from SUT; paragraph 0084, GUI images received may be images corresponding to areas of GUI output which have changed since the last GUI images, or may be a full image for each update; paragraph 0097, step 104, executing step of test description defining particular operation to be carried out on GUI of SUT, such as selecting particular icon or menu button, etc.; paragraph 0101, monitoring GUI of SUT for changes either continuously or in response to initiation of step 104/when operation instruction sent to SUT; paragraph 0115, monitoring GUI images or image updates to detect changes; paragraph 0118, relevant change is a change in the appearance of GUI relative to appearance of the GUI at a previous time, such as a change between GUI prior to execution of operation in step 104 and after execution of step 104; paragraph 0145, allowing sufficient time for SUT to process step instruction, update the GUI to represent execution of the instruction, and send the updated GUI image to the test computer; paragraph 0153, describing Fig. 10, steps 200-210 and 218-220 correspond directly to steps 100-110 and 112-114; i.e. while the system/software application is being tested, it provides images showing updates to the GUI, including an image which is determined to show the GUI as updated following the execution of a test step, which is analogous to an image which is based on completion of a task performed during product testing); and
determine whether wat least a part of the first image matches the reference image (e.g. paragraph 0145, comparing the latest GUI image with the newly-selected reference image; paragraph 0155, once change is detected, image analysis is carried out; selecting latest GUI image stored prior to performing image analysis to find particular reference or “expected” image; paragraph 0159, once GUI image is obtained, image analysis is performed to identify an “expected image” or reference image in the captured GUI image to determine whether the operation of step 204 has been executed correctly; paragraph 0160-0161, expected/reference image may be whole GUI image or one or more parts of GUI image; paragraph 0162, using existing reference images associated with the expected graphical make-up of the expected image, which are typically similar/identical to the expected image such that the test program can search the GUI image for a graphic similar to or identical with the reference image; paragraph 0163, matching reference image to at least a portion of GUI image using any suitable image analysis technique).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan, Pustovit, and Gillaspie in front of him to have modified the teachings of Loganathan (directed to conducting automated tests, where completion of test steps may result in production of associated application screenshots) and Pustovit (directed to software application test development process automation), to incorporate the teachings of Gillapsie (directed to automated test of software with a graphical user interface) to include the capability for the system to obtain an image of the software being tested following completion of a test step/task, and to compare the obtained image to a reference/expected image depicting the expected GUI screen to be shown following completion of the test step/task (as taught by Pustovit).  One of ordinary skill would have been motivated to perform such a modification in order to perform automated computer testing with improved accuracy and reliability, and in order to reduce errors in obtaining images for GUI testing analysis, as described in Gillaspie (paragraph 0056, 0156).
With respect to claim 25, Loganathan in view of Pustovit, further in view of Gillaspie teaches all of the limitations of claim 24 as previously discussed, and Gillaspie further teaches wherein the product testing device is configured to determine the product as failing at least a part of the product testing if no part of the first image matches the reference image (e.g. paragraph 0160-0161, Fig. 10, expected/reference image may be whole GUI image or one or more parts of GUI image; paragraph 0162, using existing reference images associated with the expected graphical make-up of the expected image, which are typically similar/identical to the expected image such that the test program can search the GUI image for a graphic similar to or identical with the reference image; paragraph 0163, matching reference image to at least a portion of GUI image using any suitable image analysis technique; paragraph 0166, based on image analysis carried out in step 214, it is determined whether the expected image is found in the obtained GUI image; if the expected is not found, the method proceeds to step 220; paragraph 0153, describing Fig. 10, steps 200-210 and 218-220 correspond directly to steps 100-110 and 112-114; paragraph 0140-0141, test has failed and this is reported to the programmer for further consideration; i.e. where the reference image is not found within any part of the obtained GUI image, the product test is determined to have failed).

With respect to claim 26, Loganathan in view of Pustovit, further in view of Gillaspie teaches all of the limitations of claim 24 as previously discussed, and Gillaspie further teaches wherein the first image comprises a first content of the product, the first content indicating a first result of a first task for testing the product (e.g. paragraph 0079, step 100, starting automated test, running test description comprising multiple lines of instructions to be executed to carry out steps of the test; paragraph 0097, step 104, executing step of test description defining particular operation to be carried out on GUI of SUT, such as selecting particular icon or menu button, etc.; paragraph 0101, monitoring GUI of SUT for changes either continuously or in response to initiation of step 104/when operation instruction sent to SUT; paragraph 0115, monitoring GUI images or image updates to detect changes; paragraph 0118, relevant change is a change in the appearance of GUI relative to appearance of the GUI at a previous time, such as a change between GUI prior to execution of operation in step 104 and after execution of step 104; paragraph 0145, allowing sufficient time for SUT to process step instruction, update the GUI to represent execution of the instruction, and send the updated GUI image to the test computer; i.e. while the system/software application is being tested, it provides images showing updates to the GUI, including an image which is determined to show the GUI as updated following the execution of a test step, which is analogous to an image which comprises content of the product indicating a result of a task for testing the product).
.
Claims 4 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan in view of Pustovit, further in view of Pizzoli et al. (US 20040268311 A1).
With respect to claim 4, Loganathan in view of Pustovit teaches all of the limitations of claim 1 as previously discussed.  Although Loganathan generally teaches the processing unit is configured to simulate keyboard entry actions (e.g. paragraph 0025, automated testing software used to perform desired user interface actions such as keyboard entry), Loganathan does not explicitly disclose wherein the product testing device is configured to locate a text field of the product based on at least a part of the product testing instruction, and automatically type a text in the text field without input from a keyboard.  However, Pizzoli teaches wherein the product testing device is configured to locate a text field of the product based on at least a part of the product testing instruction, and automatically type a text in the text field without input from a keyboard (e.g. paragraph 0025, test automation tool including scripting language for describing logic of test case, script interpreter to execute test cases, and library of functions which simulate user actions on the application graphical user interface; paragraph 0027, Fig. 2, test script to log user on; script includes a line `EditSet Text ("User name", "John Doe")` which is associated (as shown by arrow 230) with a `User name` text input field in the dialog 220, a line `EditSet Text ("Password", "password")` which is associated (as shown by arrow 240) with a `Password` text input field in the dialog 220; paragraph 0028, test tool provides functions to allow automation of steps of selecting the user name edit control, typing the user’s name, selecting the password edit control, typing the user’s password; paragraph 0029, edit controls identified by text label associated with them; paragraph 0046, function to simulate user typing text into an editable text field; paragraphs 0049-0055, running test script, output generated includes typing “John Doe” in “user name” text edit field, typing “password” in the “password” text edit field; using control labels to identify which editable text fields will have text entered; i.e. where the system locates text fields identified by labels in the text script/instructions, and automatically types text into the fields via a library of functions for simulating user interactions including typing the text into the fields without input from a keyboard).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan, Pustovit, and Pizzoli in front of him to have modified the teachings of Loganathan (directed to conducting automated tests) and Pustovit (directed to software application test development process automation), to incorporate the teachings of Pizzoli (directed to user interface automation, including for application testing) to include the capability for the system to identify/locate a text field specified in the test instructions/script, such as via a specified label, and to automatically simulate entry/typing of specified text into the field without receiving input from a keyboard, such as according to functionality provided via a library of functions for simulating user interaction during product testing.  One of ordinary skill would have been motivated to perform such a modification in order to solve problems in prior art systems and provide a framework for a solution which will allow automation scripts to be developed once and re-used unmodified against translated versions of the same application as described in Pizzoli (paragraph 0004-0012, 0016).
With respect to claim 42, Loganathan in view of Pustovit, further in view of Pizzoli teaches all of the limitations of claim 4 as previously discussed, and Pizzoli further teaches wherein the product testing device is configured to automatically click a button after the text is automatically typed in the text field (e.g. paragraph 0025, test automation tool including scripting language for describing logic of test case, script interpreter to execute test cases, and library of functions which simulate user actions on the application graphical user interface; paragraph 0027, Fig. 2, test script to log user on; script includes a line `ButtonClick ("Log On")` which is associated (as shown by arrow 250) with a `Log On` button (or a `Cancel` button) in the dialog 220; paragraph 0028, test tool provides functions to allow automation of steps of clicking the log on button, after typing user name and password into respective fields; paragraph 0029, button identified by text label; paragraph 0046, function to simulate user clicking a button after typing text into user name and password fields; paragraphs 0049-0055, running test script, output generated includes clicking the button “log on” after typing “John Doe” in “user name” text edit field and typing “password” in the “password” text edit field; using control labels to identify which button will be clicked; i.e. where the system locates the button to be clicked identified by a label in the text script/instructions, and automatically clicks the button via a library of functions for simulating user interactions, after the text input to the text fields has been simulated).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Loganathan, Pustovit, and Pizzoli in front of him to have modified the teachings of Loganathan (directed to conducting automated tests) and Pustovit (directed to software application test development process automation), to incorporate the teachings of Pizzoli (directed to user interface automation, including for application testing) to include the capability for the system to identify/locate a button specified in the test instructions/script, such as via a specified label, and to automatically simulate clicking of the button, following simulated entry/typing of specified text into a text field, such as according to functionality provided via a library of functions for simulating user interaction during product testing.  One of ordinary skill would have been motivated to perform such a modification in order to solve problems in prior art systems and provide a framework for a solution which will allow automation scripts to be developed once and re-used unmodified against translated versions of the same application as described in Pizzoli (paragraph 0004-0012, 0016).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chea et al. (US 20150161031 A1) teaches a user interface for performing screen capture and/or video recording of software testing (e.g. Fig. 4).
Carmi (US 20140218385 A1) teaches relating results of software under test, including images/screenshots, with an existing model of the software (e.g. paragraphs 0042, 0043, 0047, 0051, 0053, 0065, 00100, Fig. 1, Fig. 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179